Citation Nr: 1734373	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right wrist disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1992 to September 1994, with additional service in the Oregon Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his September 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In an August 2016 letter, he was informed his hearing had been scheduled for October 4, 2016.  However, he did not report to the hearing on the scheduled date.  He has not provided good cause for not reporting or sought to reschedule the hearing.  Based on the foregoing, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

In April 2010, the Veteran filed a claim for a right upper extremity neurological disability, which he asserted was secondary to his now-service-connected right wrist disability.  He has continued to assert he has neurological symptoms affecting the right hand, wrist, and arm.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

Throughout the period of the claim, the Veteran's right wrist disability has manifested as painful motion; he has not had favorable or unfavorable right wrist ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 5214-5215. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's right wrist disability is rated under 38 C.F.R. §§ 4.59 and 4.71a, DCs 5214-5215.  Under 38 C.F.R. § 4.59, a 10 percent rating is warranted for painful motion.  The Veteran is right-handed.  As such, under DC 5215, a 10 percent rating is warranted for palmar flexion limited in line with forearm, or dorsiflexion of the wrist less than 15 degrees.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  A 40 percent rating is warranted for ankylosis in any other position.  A 50 percent rating is warranted for unfavorable wrist ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran fractured his right wrist in April 1994, in service, while playing volleyball.  February 2004 treatment notes show the Veteran complained of right wrist pain present for the previous six to eight months.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported pain that was a three on a scale from one to ten, exacerbated by typing, writing, or overuse.  The examination showed there was no radial or ulnar deviation.  Dorsiflexion was to 70 degrees, and palmar flexion was to 80 degrees.

The Veteran was afforded an additional VA examination in January 2013.  The examiner noted the Veteran's complaints of painful right wrist motion.  Dorsiflexion was to 60 degrees, and palmar flexion was to 60 degrees.  The examiner indicated the Veteran did not have right wrist ankylosis.

The Veteran was afforded a final VA examination in May 2016.  The Veteran reported continuing right wrist pain.  Dorsiflexion was to 40 degrees, and palmar flexion was to 60 degrees.  The examiner indicated there was no right wrist ankylosis.

Upon a review of the foregoing, the Board notes that a 10 percent initial rating is warranted for the Veteran's right wrist disability under 38 C.F.R. § 4.59 based on his painful right wrist motion.  However, a rating higher than 10 percent is not warranted unless the medical evidence shows favorable or unfavorable ankylosis of the right wrist.  See 38 C.F.R. § 4.71a, DCs 5214-5215 (2016).  Upon a thorough review of the entire record, there is no indication the Veteran has right wrist ankylosis.  As such, an initial rating higher than 10 percent is not warranted at any time during the period of the claim.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

The Board briefly notes it has carefully reviewed the statements submitted by the Veteran and his spouse.  In this regard, the Board notes the Veteran's continued complaints of loss of feeling affecting the right hand, wrist, and forearm constitute a separate claim for service connection for a right upper extremity neurological disability.  This claim has been referred to the AOJ, as noted above, for initial adjudication.


ORDER

Entitlement to an initial rating higher than 10 percent for a right wrist disability is denied.







REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for a left knee disability is decided.

The Veteran's left knee disability has been variously diagnosed, to include as chronic Osgood-Schlatter disease.  He underwent left knee surgery in April 2013.  He has contended his left knee disability is related to service.  Specifically, he has asserted he began experiencing left knee pain while climbing onto and off of tanks as a tank crew member during service, and that this pain has continued and worsened since.  The Veteran's official military personnel file (OMPF) confirms he was a Tank Crewman throughout his service.
 
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded a VA left knee examination in May 2016.  The examiner noted the Veteran's reports that he had no significant medical or musculoskeletal problems before basic training, and that his knees would sometimes get sore climbing on and off of armored tanks during service.  The examiner then noted the Veteran had no in-service treatment for knee pain, and that he had indicated he had no history of swollen or painful joints or of "trick" or locked knees at the time of his discharge in September 1994.  The examiner ultimately opined it was less likely than not the Veteran's left knee condition was incurred in or caused by service.  In this regard, the examiner cited to the lack of any record of in-service knee problems.  The examiner further noted Osgood-Schlatter disease was considered a developmental disease, and not related to trauma.

The Board first notes the examiner failed to address the Veteran's contention of continuous left knee pain from service until the present, including by providing an explanation as to why such assertions were not credited.  In addition, the Board notes the examiner's finding that Osgood-Schlatter disease is a developmental disease, and not related to trauma, is not inconsistent with the disease having its onset during the Veteran's service, and thus being subject to service connection on that basis.
 
Osgood-Schlatter disease is defined as an overuse injury with osteochondrosis of the tuberosity of the tibia, seen most often in adolescent boys engaged in sports that involve jumping.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 540 (32d Ed. 2012).  In this regard, the Board notes the Veteran joined the Army at the age of eighteen, and has contended his left knee pain had its onset as he ingressed and egressed armored tanks during service, a process which involved continuously jumping from tanks onto hard ground surfaces.  The examiner failed to explain why the Veteran's Osgood-Schlatter disease could not have had its onset during service, to include as caused by the overuse and jumping described by the Veteran.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then,  afford the Veteran a VA examination by an examiner who has not provided an examination in this case, to determine the nature and etiology of his left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all left knee disabilities present during the period of the claim.

With respect to each identified left knee disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's contention that his left knee pain began during service as he continuously climbed onto and jumped off of tanks, and has continued to the present day.

The examiner must also address the fact the Veteran was eighteen years old upon entrance, as well as the medical definition of Osgood-Schlatter disease showing it is an overuse injury seen most often in adolescent boys engaged in sports that involve jumping.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


